Citation Nr: 0517582	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for reflux disease.


REPRESENTATION

Veteran represented by:  Disabled American Veterans 


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  In that rating decision, the RO denied 
service connection for hepatitis C and reflux disease.  The 
case previously was remanded by the Board to schedule the 
veteran for a Travel Board hearing, which was conducted in 
April 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the Board hearing held at the RO in April 2005, the 
veteran alleged that he developed hepatitis C as a 
consequence of exposure to blood products and/or needle 
pricks while stationed in Germany during service.  He also 
maintained that he was treated for reflux in service in 
Germany and at the VAMC Syracuse shortly after service 
discharge.  In addition, it was intended that the claims 
folder remain at the RO until attempts were made to obtain 
pertinent records.  Accordingly, the case is remanded to the 
RO for the following actions:

1.  The RO should contact the veteran and 
ask if there are any outstanding records 
related to his claim that have not been 
associated with the claims file since the 
April 2005 Travel Board hearing.  The RO 
should take appropriate action to obtain 
any records identified by the veteran.

Specifically, the RO should attempt to 
secure the records of hospital treatment 
the veteran reportedly received in 
service at "Monstril Hospital" in 
"Worsburg", Germany. (See hearing 
transcript, p. 18). The veteran should be 
asked to provide the date(s) of the 
treatment in question.  VAMC Syracuse, 
New York should be contacted to obtain 
copies of any treatment received by the 
veteran during the two years immediately 
following his separation from service.  
All development efforts should be 
documented. 

2. After all development has been 
completed to the extent possible, the RO 
should determine whether a medical 
examination with opinion is necessary to 
make a decision as to either claim.  (In 
accordance with 38 U.S.C.A. § 5103(A)(d), 
an examination is necessary if the 
information and evidence of record does 
not contain sufficient competent medical 
evidence to decide the claim, but:  
(A) Contains competent lay or medical 
evidence of a current diagnosed 
disability or persistent or recurrent 
symptoms of disability;  
(B) Establishes that the veteran suffered 
an event, injury[,] or disease in service 
...; and  
(C) Indicates that the claimed disability 
or symptoms may be associated with the 
established event, injury, or disease in 
service or with another service-connected 
disability.)

3.  If, and only if, it is determined 
that a medical examination with opinion 
is necessary to make a decision as to the 
claim of service connection for hepatitis 
C, the RO should schedule the veteran for 
an examination by a qualified physician 
with an opinion as to the likelihood the 
veteran developed hepatitis C as a 
consequence of exposure to blood products 
and/or needle pricks while stationed in 
Germany during service.  The claims file 
must be made available to the examiner 
and reviewed in connection with the 
examination.  A detailed rationale for 
all opinions expressed is required.  

4.  If, and only if, it is determined 
that a medical examination with opinion 
is necessary to make a decision as to the 
claim of service connection for reflux 
disease, the RO should schedule the 
veteran for an examination by a qualified 
physician with an opinion as to the 
likelihood that reflux disease had its 
onset in or is otherwise related to the 
veteran's period of military service.  
The claims file must be made available to 
the examiner and reviewed in connection 
with the examination.  A detailed 
rationale for all opinions expressed is 
required.  

5.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  Should 
either issue be denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




